Citation Nr: 1234762	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this matter in November 2009 to provide the Veteran with a VA examination and in June 2011 to obtain outstanding Social Security disability records.  After completing the requested actions to the extent possible, the RO continued the denial of the claim and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

Degenerative disc disease and degenerative joint disease of the lumbar spine was not diagnosed within one year after discharge from military service and the preponderance of the evidence shows that the Veteran's current low back disability is not etiologically related to military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active military service, nor may arthritis of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that letters dated in April 2005 and January 2007 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the April 2005 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a back disability.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  The January 2007 letter notified the Veteran of how VA will determine the disability rating and effective date if his claim is granted.  

The April 2005 letter satisfied most of the duty to notify provisions prior to the initial AOJ decision.  However, the January 2007 letter satisfied the duty to notify with respect to how VA determines disability ratings and effective dates subsequent to the initial AOJ decision.  The Board finds that this timing error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in April 2010 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claim, as the timing error did not affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, Social Security disability records, VA examinations dated in July 2005 and December 2009, a letter from the Veteran's former employer and lay statements from the Veteran.  

The December 2009 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  He discussed the relevant evidence of record and documented the results of the physical evaluation.  Following the above, the examiner provided a diagnosis and a nexus opinion with supporting rationale, which appears to be based on the evidence of record.  As such, the Board finds the December 2009 VA examination is adequate for rating purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in November 2009 in order to provide the Veteran with another VA examination and opinion and in June 2011 to obtain any outstanding Social Security disability records.  The record contains a December 2009 VA examination report that answers the questions raised by the Board and it was supported by an explanation.  The claims file also contains a copy of the Veteran's Social Security disability records to include SSA administrative decisions and the medical records relied upon in such decisions.  Accordingly, the Board finds that there has been substantial compliance with the November 2009 and June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the Veteran indicated that he received treatment for his back from 1981 to 1982 at a Holland Medical Facility in the Netherlands in his February 2005 claim.  An April 2005 letter informed the Veteran to complete, sign and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, if he had seen any private health care providers.  The Veteran filled out the enclosed form regarding his back; however, he only mentioned that he received treatment for a back injury while at the 507th Air Defense Artillery.  He did not provide the specific information as requested in the April 2005 with respect to what hospital he was treated at while stationed in the Netherlands and he did not provide any authorization and consent form with the specific information to obtain these records.  If a Veteran desires help with his claim, he must cooperate with VA's efforts to assist him.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street."). Therefore, any additional efforts to obtain the private treatment records are not required.  

The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for Service Connection

The Veteran claims that his low back disability is related to military service.  Specifically, the Veteran contends that he injured his back when he lifted a Hercules missile kit in 1979 and/or from a motor vehicle accident in 1981.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has that disability.  A VA examiner in December 2009 diagnosed the Veteran with lumbar spine degenerative disc disease, degenerative joint disease, lumbar spinal stenosis and neural foraminal narrowing at multiple levels.  Thus, there is medical evidence of a current diagnosis of a back disability.  

The Veteran's service treatment records support his assertion that he had back problems during military service.  The service treatment records show that the Veteran complained of back pain in October 1976 and he was diagnosed with a reaction to inoculation.  An October 1980 service treatment record reveals that the Veteran complained of lower back problems for the past two weeks.  He reported that he experienced pain when turning left or right.  He was diagnosed with acute muscle strain.  A service treatment record dated in June 1981 notes that the Veteran reported intermittent lower back problems since October1980.  He was diagnosed with lumbosacral strain.  A July 1989 service treatment record shows that the Veteran was in a motor vehicle accident and he complained of back pain on his lower left side.  Physical examination of the left lower back revealed no swelling and no tenderness to palpation.  The Veteran denied having recurrent back pain in the report of medical history as part of his separation examination in July 1990.  The July 1990 separation examination revealed that the Veteran's spine was clinically evaluated as normal.  Accordingly, the Board finds that there is evidence of low back problems during military service.

Nevertheless, the competent and credible evidence does not show that the Veteran's current low back disability is related to his active military service, his arthritis of the lumbar spine manifested to a compensable degree within one year of discharge, or manifested a continuity of symptomatology indicative of low back disability in the first several years after discharge from military service.  Although there is evidence that the Veteran complained of low back pain in service on several different occasions and he was diagnosed with lumbosacral strain in October 1980 and June 1981, the Veteran's separation examination dated in July 1990 reveals that the Veteran's spine was normal and the Veteran denied having any recurrent back pain.  The first evidence that the Veteran sought treatment for a low back problem was in March 2004, approximately 14 years after military service.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

With respect to whether there is evidence of continuity of symptomatology since service, the Board observes that the Veteran asserted that in his October 2005 notice of disagreement that he has had recurrent ("on and off") back problems over the years since being discharged from military service.  A January 2007 VA treatment record also shows that the Veteran reported that he has had back pain since he got out of the military in 1990.  The Veteran, as a lay person, is competent to report pain in service and continuous back pain since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous pain since service).  

However, the Veteran's statements are subject to a Board analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this regard, the Board observes that the record contains evidence that contradicts the Veteran's assertion.  The Veteran denied having recurrent back pain in the July 1990 separation examination.  A March 2004 X-ray report, which is the first evidence the Veteran sought treatment after military service for his low back pain, reveals the Veteran reported that he had a history of back pain for one week, approximately 14 years after service and the first diagnosis of a low back disability, degenerative disc disease, was also in 2004.  See Maxson, 230 F.3d at 1333.  Furthermore, during the December 2009 VA examination the Veteran reported that he injured his back in service while lifting a missile kit and not during a motor vehicle accident.  He reported that his low back improved and stopped hurting.  The Veteran explained to the examiner that his low back pain returned in the mid 1990's when working at a pallet company.  In light of foregoing, the Board finds that the Veteran's statements are not credible and it is unable to afford his statements regarding continuity of low back problems since the injury in service or since discharge from service any probative value with respect to the question of whether there has had a continuity of symptomatology since service.         

As the record does not contain evidence of degenerative disc disease or degenerative joint disease of the lumbar spine within one year after discharge of service and there is no credible or probative evidence of continuity of symptomatology of low back pain since service, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current low back disability and his active service.  In this case, the medical evidence of record provides a negative medical opinion.  After obtaining an oral history of the disorder from the Veteran, reviewing the claims file, and conducting a physical examination of the Veteran, the VA examiner determined that the Veteran's current low back condition is less likely as not caused by or a result of military service.  The examiner explained that the there is too great a gap in documentation of low back problems from the time of injury in the service until the presentation of the current back pain and the discovery and diagnosis of the current problems with the lumbar spine.  He noted that the review of the medical literature on lumbar degenerative disease suggests the process is more likely related to years of wear and tear from repetitive lifting and bending as opposed to one particular injury, unless the injury is very severe or traumatic (i.e., a spinal fracture).  The examiner also pointed out that when the Veteran separated from service he did not have objective clinical evidence of a chronic low back condition and there is no documentation in the medical record of a chronic low back condition soon after separation from military service.  The Board notes that the VA examiner mainly focused on the medical evidence of record and did not discuss the Veteran's prior lay statement regarding continuity of symptomatology in his opinion.  In this case, the lack of a discussion regarding the Veteran's lay statements does not affect the probative value of the opinion because the Board has determined that the Veteran's statements with respect to continuity of symptomatology are not credible.  In addition, the history provided by the Veteran to the examiner did not support a continuity of symptomatology of a back disability since the injury or active military service.  Therefore, the Board finds that the VA opinion in December 2009 is persuasive and probative as the examiner reviewed the record and provided a clear rationale for his opinion based on the credible evidence of record and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board recognizes that the Veteran provided his lay opinion that his low back disability is related his active military service.  As noted above, lay persons can provide an account of observable symptoms, such as back pain.  See Clyburn, 12 Vet. App. at 301; Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion on the etiology of lumbar spine degenerative disc disease, degenerative joint disease, lumbar spinal stenosis and neural foraminal narrowing at multiple levels has no probative value because lay persons are not competent to offer such medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current low back disabilities and his military service.  

In conclusion, the evidence of record shows that there is no credible lay evidence of continuity of symptomatology since military service and the probative medical opinion provides evidence against the claim that his current back disability is related to military service.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a low back disability.  Accordingly, the Board concludes that service connection for a low back disability is not warranted.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


